DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 12/28/2020. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process, therefore without a computer-readable medium needed to realize the computer program's functionality, a claim for a computer program is treated as nonstatutory functional descriptive material.
"Functional descriptive material” is nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some [non-transitory] computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)(discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and >In re< Warmerdam, 33 F.3d *>1354,< 1360-61, 31 USPQ2d *>1754,< 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2016/0282936) in view of Bartlett (US 6,377,401).
As to claim 1 and claim 10, Larson discloses a method and a device, the method for controlling the positioning in a reference frame of a mounted information display device (near-to-eye display [0016 – 0017]) equipped with at least one main sensor (non-inertial tracker, including, without limitation: an optical tracker, a magnetic tracker, an acoustic tracker, an ultrasonic tracker, a mechanical tracker [0025]) and at least one inertial sensor (inertial tracker [0023]), the control of the positioning implementing a hybrid inertia method including a position calculation by a main position calculation method using data acquired by the said at least one main sensor (data acquired by non-inertial tracker [0025]) and a determination of a succession of estimated positions using a position calculated by the main position calculation method and data acquired by the said at least one inertial sensor (truthing system using non-inertial and inertial tracker [0025 – 0032], the method comprising, implemented by a calculator processor: obtaining a first estimated position of the said device at a reference time instant, the first estimated position being calculated by the hybrid inertia method, the first estimated position being obtained at a first calculation time instant T1, and storing the said first estimated position in relation to the said reference time instant (obtaining data, from inertial tracker subsystem having a first tracker latency time in step 302, to determine first snapshot result in step 308 [0034 – 0087] ), obtaining a second estimated position of the said device at the same reference time instant, calculated by the said main position calculation method, the second position being obtained at a second time instant T2 subsequent to the first time instant T1 (obtaining data, from non-inertial tracker subsystem having a second tracker latency time in step 304, to determine second snapshot result in step 306 [0034 – 0038]), following the obtaining of the said second estimated position, comparing a difference between the said first estimated position and the said second estimated position to a predetermined tolerance threshold (the process 300 then calculates an error between the first tracker snapshot results and the second tracker snapshot results, to determine a level of drift associated with operation of the first tracker subsystem in step 310 [0038], here, the threshold is interpreted as zero value), but does not explicitly disclose that if the difference is less than the said tolerance threshold, validation of the positioning calculation by the said hybrid inertial method, and if the difference is greater than the said tolerance threshold, raising an alert.
In the same field of endeavor, Bartlett discloses a head tracker system, wherein heads tracker system determines if a difference is less than a tolerance threshold, validation of the positioning calculation by the method (in normal operation the offset should be of the order of no more than five milliradians and the system will automatically update the processor unit 14, col. 6, lines 1 – 21), and if the difference is greater than the tolerance threshold, raising an alert (if an offset is detected which is unacceptably large, for example, greater than ten milliradians, the system ceases to update the processor unit 14 and advises the pilot that a potential error in the head tracker has occurred, col. 6, lines 1 – 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larson and the teachings of Bartlett, such that an alert was no provided when a difference was less than a threshold and was provided when the difference was more than a predetermined threshold as disclosed by Bartlett, with motivation to improve accuracy of head mounted display (Bartlett, col. 2, line 50 – col. 3, line 37.)
As to claim 2 (dependent on 1), Larson discloses the method, wherein each of the said first estimated position and second estimated position includes an orientation of a reference frame related to the mounted information display device in the reference frame expressed by a vector of angular values (drift in motion as shown in fig. 2 [0023]).
As to claim 3 (dependent on 2), Larson discloses the method, wherein the difference between the first estimated position and the second estimated position is equal to a norm of a rotation matrix between a first vector of angular values representative of the first estimated position and a second vector of angular values representative of the second estimated position (difference between inertial and non-inertial estimates [0023]).
As to claim 4 (dependent on 1), Larson discloses the method, wherein each of the said first estimated position and second estimated position includes a translation of the center of a reference frame related to the mounted information display device in the reference frame expressed by a translation vector (drift in motion as shown in fig. 2 [0023]).
As to claim 5 (dependent on 1), Larson discloses the method, implementing an acquisition of a succession of first estimated positions and related first time instants, and a storing of the said first estimated positions and the said related first time instants in a buffer memory (storing information in memory [0052 – 0053]).
As to claim 6 (dependent on 1), Larson discloses the method, wherein the said main sensor is an image sensor (optical tracker [0025]) and wherein the said main position calculation method implements a processing of images acquired by the image sensor, including an analysis of at least one image of a sequence of images acquired by the image sensor and a position calculation as a function of previously recorded positions of spatial markers previously arranged in the reference frame (truthing tracker combines at least one camera with a fixed relationship to one of the two reference frames, and a set of optical targets (e.g., IR LEDs, passive targets or features, or similar) affixed to the other reference frame [0050]).
As to claim 8 (dependent on 1), Larson discloses the method, further implementing a time prediction to predict a position of the mounted information display device at a time instant corresponding to a physical time instant of data acquisition by the said main sensor from a position calculated by the hybrid inertia method (estimating position corresponding to non-inertial data by detecting inertial data [0033 – 0038] and [0047]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Bartlett and Anderson (US 2009/0085807)
As to claim 7 (dependent on 1), Larson discloses the method, wherein the said main sensor is an electromagnetic wave sensor (magnetic tracker [0025]), and but Larson in view of Bartlett does not explicitly disclose that the said main position calculation method implements a position calculation by measuring electromagnetic fields related to a calibrated transmitting antenna positioned in the reference frame.
In the same field of endeavor, Anderson discloses an electromagnetic tracking system (TITLE), wherein main position calculation method implements a position calculation by measuring electromagnetic fields related to a calibrated transmitting antenna positioned in the reference frame (electromagnetic tracking system 10 provides position and orientation data that spatially relates the one or more ferrite rod antennas to the one or more transmitter coils [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larson in view of Bartlett and the teachings of Anderson, such that a position calculation was performed by measuring electromagnetic fields related to a calibrated transmitting antenna positioned in the reference frame as disclosed by Anderson, with motivation to provide a small, low profile coil array for an electromagnetic tracking system (Anderson, [0007].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623